McNally, J.
(dissenting). I dissent and vote to reverse and annul the determination with respect to Specifications 2 and 3 on the ground that the dismissal orders were based on the finding that petitioners were guilty of corruption although no such charge has been preferred against them, examined into, heard or investigated and there is no substantial evidence to support the finding.
Petitioners have excellent records. Petitioner Joseph W. Murray was appointed to the Police Department on March 20, 1947. He has received eight citations involving meritorious and excellent police duty and valor. Petitioner Robert J. Mullaney was appointed to the Police Department on November 30, 1951. He has received four citations involving meritorious and excellent police duty.
The hearing commissioner recommended a fine and probation. The Police Commissioner in dismissing the petitioners made the following finding: “ I also find that they received sums of money in partial payment of the $2,000 agreed upon for their participation.” Petitioners were not so charged and there is no substantial evidence to sustain this finding.
The determination should be annulled and the matter remanded for appropriate proceedings.
Botbin, P. J., and Stevens, J., concur with Steuer, J.; McNally, J., dissents in opinion in which Rabin, J., concurs.
Determination confirmed and the petition dismissed, without costs and without disbursements.